Citation Nr: 1138099	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-27 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

The Veteran's service-connected PTSD has been manifested since the effective date of service connection by such symptoms as depression, anxiety, irritability, some memory impairment, hypervigilance, anger outbursts and sleep impairment. However, he does not have difficulty with hygiene, appearance, and orientation.  He performs all activities of daily living and there is no irritability with periods of violence.  He also does not have obsessional rituals or near continuous panic or depression.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. § 1151  (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeals.

The Veteran received VCAA notice in January 2005.  The Veteran received Dingess notice in March 2006.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records.  The Veteran's private psychologist provided a summary letter of treatment.  Additionally, the Veteran has been provided necessary VA examinations.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As noted below, several treatment providers have rendered Global Assessment of Functioning (GAF) scores pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination).

III.  Analysis

The Veteran claimed service connection for PTSD in December 2005.  In the April 2006 rating decision currently on appeal, the RO granted the Veteran's claim and assigned a 30 percent evaluation.  In May 2006, the Veteran filed a notice of disagreement with this rating, arguing that a higher evaluation was warranted.  Subsequently, a Statement of the Case was issued and the Veteran timely appealed this decision to the Board. 

In this case, after a review of the evidence, the Board finds that entitlement to higher evaluation of 50 percent is warranted.  The Veteran's PTSD was shown to be productive of moderate impairment, with a difficulty in establishing and maintaining effective work and social relationships.  

The Veteran reported sleep disturbances, depression and passive suicidal ideation which he will not act upon.  The Veteran also reported difficulty maintaining employment.

Various VA records also contain specific information that is relevant to the evaluation of the Veteran's PTSD.  He has been periodically evaluated by VA for PTSD.  In April 2005, the Veteran reported flashbacks when he hears helicopters.  His mood/affect was a little anxious and tense.  In October 2005, the Veteran reported nightmares, flashbacks, irritability, sadness and suspiciousness.  A GAF score of 55 was assigned.  In March 2006, the Veteran reported a chronic difficulty at maintaining stability in his work situation and contributing financially to his marriage.  In January 2006, he reported nightmares two to three times a week but flashbacks were rare.  A GAF score of 65 was assigned.

In March 2006, the Veteran was afforded a VA examination.  The Veteran reported that he was treated by the VA and privately but had never been hospitalized for his condition.  He reported sleep difficulty, depression and  mistrust of others and avoids large crowds.  He reported nightmares, intrusive thoughts, verbal outbursts of anger (but no violence), and hypervigilance.  The examiner noted that the Veteran had successful employment with one employer for twenty years.  Since that company was sold in 1997, he had several jobs lasting six months to three years.  The Veteran attributed his difficulty with employment to bad luck and mistreatment by employers.  The examiner found that it was difficult to know if the Veteran's vocational difficulties are due to bad luck or due to his PTSD and depression.  

Upon examination, he was alert, his speech was normal, thought process coherent and no report of hallucinations or obsessive behavior.  His mood was anxious and his affect normal.  He became tearful when discussing past suicidal ideation and family issues.  His memory was unimpaired and his concentration was normal.  His judgment and impulse control were also adequate.  Although he had a past suicidal ideation in the early 1980s, he had no current ideation, intent or plans.  The Veteran also had suicidal ideation in 2005.  The examiner opined that the Veteran has never attempted suicide and therefore found that there was not a serious risk of suicide.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 53.  The examiner opined that the Veteran was impaired in his employability due to PTSD but not incapable of being employed.

In a July 2009 letter, the Veteran's private psychologist, Dr. G., reported that she had treated the Veteran since 2005.  His current diagnoses included PTSD and depression.  Symptoms of his PTSD included intrusive recollections of Vietnam, increased tension, avoidance of crowds, concentration difficulties, and constant hypervigilance.  Compromising his capacity to successfully maintain employment despite his strong work ethic were his generalized mistrust of authority figures, strong sense of being victimized, an easily induced defensive anger, and a perception of alienation from colleagues.  Dr. G. further explained that his work record substantiates his unsuccessful efforts to maintain a job position for an extended period of time.  His work ethic drove him to continue to seek new jobs and due to his obvious skills and presentation, he was frequently hired.  Inevitably, however, the above-described pattern was triggered by extent cues and that employment was terminated.  Dr. G. opined that he was unemployable.

In an October 2010 outpatient treatment record, the Veteran reported no active or passive suicidal ideation.  The psychiatrist opined that he was a low risk of hurting himself or others.  He continued to have difficulty sleeping but his symptoms had improved.  A GAF score of 65 was assigned.  In a March 2011 outpatient treatment record, a Veteran reported nightmares and sleep problems.  The Veteran reported being active in the Disabled American Veterans (DAV) and church.  He still reported marital stress.  The psychiatrist noted that the Veteran was 60 to 70 percent improved.  A GAF score of 65 was assigned.  
In March 2011, the Veteran was afforded another VA examination.  The Veteran reported that he continued to be treated at the VA for his PTSD.  He was taking Trazodone, Wellbutrin and Prazosin.  The Veteran reported depressive episodes that last for a few days, frequent nightmares, sleep disturbance, hypervigilance, avoidance of others, only trusting his wife, exaggerate irritability resulting his walking out of situations (including church).  

Upon examination, the Veteran was oriented, mentally alert, verbal and cooperative.  Hygiene, grooming and dress was adequate.  Eye contact was good.  His speech was unremarkable for rate, flow and volume.  Thought process was coherent, organized and relevant.  He reported daily visual hallucinations of a hand holding a grenade and auditory hallucinations of explosions.  He was obsessively involved with the number three.  His locker at the gym must be divisible by three etc.  His mood was mildly depressed and anxious, affect was congruent to mood.  He reported suicidal ideation two to three times a month but used techniques his psychiatrist taught him to deal with them.  His short-term and long-term memory was fair.  His attention and concentration were adequate.  His impulse control was fair to good and insight and judgment was fair.  The examiner diagnosed the Veteran with PTSD and depressive disorder.  The examiner assigned a GAF score of 53.  The Veteran continued to be unemployable.

These symptoms, reported in connection with VA treatment and both VA examinations, warrant a 50 percent rating, but no higher.  His PTSD involves symptoms such as depressed mood, anxiety, irritability, suspiciousness, chronic sleep impairment, and some memory loss that have affected his occupational and social status.  He also has disturbances of motivation and mood.  In addition, the Veteran has reported difficulty with his marriage due to his symptoms.  See 38 C.F.R. § 4.130 , DC 9411. 

On the other hand, he lacks the symptoms for a 70 percent rating.  Although he has described suicidal ideation without firm plan, all examining psychiatrist or psychologist have found that he is at low risk or hurting himself or others.  He has not had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to obsessional rituals; intermittently illogical, obscure, or irrelevant speech; nearly continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  38 C.F.R. § 4.130 , DC 9411.  Although the Veteran reported anger outbursts, he has not had any unprovoked irritability with periods of violence.

Indeed, he has been able to perform activities of daily living; hygiene and dress have not been "neglected"; he is oriented to time, person, place, and situation; and speech is normal.  The Board acknowledges that the Veteran appears to be unemployable due to his PTSD symptoms.  He has been able to obtain employment but has been unable to maintain it.  The March 2006 examiner did not know if his inability to maintain employment was due to bad luck or due to his PTSD symptoms.  Later, both private and VA psychologist found that the Veteran was unemployable due to his PTSD symptoms.  The regulation does not require the presence of all criteria for a 70 percent rating to apply, but in this case, his PTSD symptoms are more consistent with the criteria for a 50 percent rating.  The Veteran has been married for several years and appears to be socially active at church and with DAV.  For these reasons, his disability picture more nearly approximates the criteria for the 50 percent rating under DC 9411.  See 38 C.F.R. § 4.7 . 

The Board has also taken the Veteran's GAF scale score (from 53 to 65) into consideration when awarded the 50 percent rating, but not higher.  GAF scores in the range of 41 to 50 indicate serious symptoms (which contemplates suicidal ideation) with serious impairment in social, occupational or school functioning (such as no friends).  A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  

In sum, the weight of the available evidence demonstrates that the Veteran's service-connected PTSD has warranted a 50 percent rating, but no higher, at all times since the effective date of service connection.  As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply, and the Board will deny the claim.  See 38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

IV.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  The Board has also considered whether extraschedular evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).

However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, the level of severity and symptomatology of the veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.

If the rating criteria reasonably describe the veteran's disability level and symptomatology, the veteran's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.

If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture shows the related factors discussed hereinabove, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step analysis, whether referral for extraschedular consideration is appropriate.  However, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.

Furthermore, the evidence does not show frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards.  The Veteran has already been assigned a TDIU.

Therefore, the Board is not required to remand the Veteran's increased rating claims for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1). See Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board acknowledges the Court's recent holding that a request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Crucially, as noted above, the Veteran has already been awarded TDIU.



ORDER

A 50 percent evaluation for PTSD is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


